FILED
                             NOT FOR PUBLICATION
                                                                                APR 22 2020
                     UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


FLORENTINA CARRETO-ESCOBAR;                       No.   18-71073
et al.,
                                                  Agency Nos.         A208-188-614
              Petitioners,                                            A208-188-615
                                                                      A208-188-616
 v.                                                                   A208-188-617

WILLIAM P. BARR, Attorney General,
                                                  MEMORANDUM*
              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                 Submitted, Submission Deferred April 14, 2020**
                           Resubmitted April 22, 2020
                              Pasadena, California

Before: THOMAS, Chief Judge, and FERNANDEZ and W. FLETCHER, Circuit
Judges.

      Florentina Carreto-Escobar (“Carreto-Escobar”) and her three minor

children (collectively, “Petitioners”), natives and citizens of Guatemala, petition


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for review of a Board of Immigration Appeals (“BIA”) order dismissing their

appeal from an immigration judge’s denial of their applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for

substantial evidence and questions of law de novo. Madrigal v. Holder, 716 F.3d
499, 503 (9th Cir. 2013). Because neither the immigration judge (“IJ”) nor the

BIA made any explicit adverse credibility finding, we assume Petitioners’ factual

assertions are true. See Ming Dai v. Sessions, 884 F.3d 858, 863 (9th Cir. 2018).

We grant the petition for review in part, deny it in part, and we remand for further

proceedings.

      1.       Substantial evidence supports the BIA’s affirmance of the IJ’s denial

of the Petitioners’ applications for asylum because the harm they suffered was not

“on account of” a protected ground. Carreto-Escobar’s eldest son testified that

gang members assaulted him because he refused to join them, which is not a

protected ground for immigration relief, see Barrios v. Holder, 581 F.3d 849,

852–53 (9th Cir. 2009), partially abrogated on other grounds by Henriquez-Rivas

v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc) (“[A petitioner’s] refusal to join

a gang does not make him a member of a particular social group or constitute a

political opinion.”). In addition, Carreto-Escobar’s testimony does not compel the


                                           2
conclusion that her Mam ethnicity was “one central reason” for her persecution,

given the other testimonial and record evidence of widespread gang violence. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to

be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground.”). For the same reasons, the

record does not compel the conclusion that any future harm will be “on account of”

a protected ground.

      2.     The BIA denied withholding of removal based on its denial of asylum.

However, neither of the two reasons underlying the BIA’s denial of asylum

provides a basis for denying withholding of removal.

      First, substantial evidence does not support the BIA’s determination that the

harm petitioners suffered does not constitute persecution. Carreto-Escobar

testified that Mara-18 gang members repeatedly hit her sons. Her sons confirmed

this. She testified that the gangs tried to kidnap and rape her daughter. The gangs

stole their money. Gangs threw rocks at their house at night. These acts contribute

to a finding of persecution. See Chand v. INS, 222 F.3d 1066, 1070–1074 (9th Cir.

2000) (holding that record compelled finding of past persecution where petitioner

was the victim of violence three times, repeatedly robbed over the course of a few

years, and had his house vandalized and his belongings stolen). The fact that


                                         3
Petitioners were “victimized at different times over a period of years” further

supports a finding of persecution. Ahmed v. Keisler, 504 F.3d 1183, 1194 (9th Cir.

2007). Taken together, this testimony compels the conclusion that the harm

Carreto-Escobar suffered rises to the level of persecution. See Rios v. Ashcroft,

287 F.3d 895, 900 (9th Cir. 2002) (finding attempted kidnap of son, in conjunction

with other harms, compelled finding of past persecution).

      Second, the BIA’s determination that Petitioners’ Mam ethnicity will not be

“one central reason” for future harm does not provide a basis for denying

withholding of removal relief. To be eligible for withholding of removal, a

petitioner need only show that a protected ground will be “a reason” for future

persecution, which is “a less demanding standard” than “one central reason.”

Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017). Because we “cannot

deny a petition for review on a ground [upon which] the BIA itself did not base its

decision,” Ming Dai, 884 F.3d at 866 (quotation omitted) (alteration in original),

we remand for the BIA to consider Carreto-Escobar’s claim for withholding of

removal in a manner consistent with these findings. The BIA wrote in its order

denying relief, “[n]othing in the record indicates that the gang members would

have treated the respondents any differently if they were not Mam.” However, we

note that Carreto-Escobar testified that the gang members who harassed her and


                                          4
her children were “Latino,” spoke only Spanish, and harassed Mams. Further, her

oldest son testified that gang members “would harass people that speak Mam.”

      3.     Substantial evidence supports the BIA’s denial of CAT relief because

the record does not compel the conclusion that it is more likely than not that

Petitioners would suffer harm rising to the level of torture if they return to

Guatemala. See Ahmed, 504 F.3d at 1200–01 (granting petition for review for

asylum claim because harm constituted persecution, but finding CAT relief

unwarranted because harm did not rise to the level of torture).


PETITION GRANTED IN PART; DENIED IN PART; REMANDED.




                                           5